Citation Nr: 0825499	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  98-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a claimed seizure 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1970.  

A September 1986 rating decision denied service connection 
for a seizure disorder. The veteran was notified of this 
decision by letter later in September 1986.  The veteran did 
not timely appeal.  

The veteran applied to reopen his claim of service connection 
for a seizure disorder in November 1998, and this issue was 
denied by rating decision in August 1999.  The veteran timely 
appealed.  

An August 1999 rating decision, as well as the January 2000 
Statement of the Case, denied the claim on a de novo basis 
without discussing new and material evidence.  

This case then was remanded in November 2003 by the Board of 
Veterans Appeals (the Board) to the RO for additional 
development.  

In April 2007, the Board reopened the veteran's claim and 
remanded the matter for additional development and 
adjudication.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a seizure disorder during service or until many 
years after service.  

2.  The veteran currently is not shown to have a seizure 
disorder that is causally linked to the head injury 
demonstrated in service or due any other event or incident of 
his period of active service.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by seizures 
due to disease or injury that was incurred in or aggravated 
by active service; nor may any be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of a letter dated in June 2007, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's claim after the initial decision in 
this case.  While the notice provided was not given prior to 
the first RO adjudication of the claim, the notice was 
provided by the RO prior to the December 2007 supplemental 
statement of the case and prior to the certification of the 
veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the record, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, VA examinations, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  The Board also notes that this matter has been 
remanded by the Board for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as epilepsy, a presumption 
of service connection arises if the disease is manifested to 
a degree of 10 percent within a year following discharge from 
service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In the present case, the veteran asserts that he has a 
seizure disorder that develop as the result of an injury 
sustained during parachute training during his active 
service.  This service included active duty in the Republic 
of Vietnam from July 7 1969 to November 10, 1969 when he 
medically evacuated.  

A careful review of the service treatment record shows that 
the veteran was rendered medical attention after suffering a 
mild concussion when he hit his head during a hard landing in 
April 1969.  He complained of having a headache and some poor 
motor function of the left arm.  

On examination, he was noted to be neurologically intact.  He 
was described as being slightly groggy.  The examiner placed 
him on quarters restriction for 24 hours.  Later, the veteran 
complained of having improving headaches and was returned to 
light duty.  

In July 1969, while serving in the Republic of Vietnam, the 
veteran was evaluated for complaints of left elbow pain with 
a history of dislocated radial head.  He was placed on trial 
duty with the notation that he should be evacuated in the 
problem recurred.  

In connection with the service separation examination in 
October 1970, he was assigned a U-3 profile due to an old 
dislocation of the left radial head.  He was reported to be 
neurologically "normal."

There were no complaints or findings referable to a seizure 
disorder recorded on VA examinations performed in February 
1971 and May 1980.  

The record includes copies of clinical document apparently 
dealing with medical attention rendered the veteran by VA 
from 1979 through 1981.  The veteran is shown to have 
complained of intermittent numbness on the left side of his 
face in January 1981; an electroencephalogram was normal.  

The private medical records dated between June 1983 and April 
1986 disclose a diagnosis of possible partial complex seizure 
disorder in January 1985.  The private medical specialist in 
neurology noted the veteran was complaining of the abrupt 
onset of mild confusion associated with flashing dots in 
front of hie eyes and the feeling of hot sensation and facial 
flushing on his ears, face, left arm and both legs and feet, 
lasting four a couple of hours at a time and generally 
associated with a headache  

The evidence also includes a September 1999 statement from a 
VA family nurse practitioner who reported treating the 
veteran for a seizure disorder and chronic neuromuscular 
debilitation of the left upper extremity that "occurred 
concomitantly in 1968" during service in the Army.  This 
physician did not provide further discussion or background.   

A VA opinion, on whether the veteran has a seizure disorder 
due to service, was obtained in August 2006.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the report.  The examiner stated that "[i]t 
[was] less as likely as not that this possible mild 
concussion [was] the origin of seizures diagnosed in 1995."  

Finally, an additional VA examination was afforded the 
veteran in September 2007.  The VA examiner indicated that 
the claims file had been reviewed in connection with the 
examination.  

The VA examiner stated that "[r]egarding this service 
connection for seizures, there [was] no evidence of seizure 
occurrence in service noted in the C-file.  The diagnosis of 
possible seizure disorder was first documented and noted...in 
1985 from the description of the patient who was having 
flashing hot and warm feeling of the face and then some 
distortion of the memory process, and possible complex 
partial seizure was made.  The patient also ha[d] had EEG and 
CAT scan done at Dr. [K]'s office ...[and] the patient was 
placed on Phenobarbital therapy.  He was on Phenobarbital 
therapy for years, then finally tapered off and discontinued 
as the patient did not have any significant seizure 
recurrence for years.  The patient [gave] a history of 
possible head concussion from parachute jumping in service; 
however, this was also not well documented in the C-file.  
The patient ha[d] had EEG done here ... which was subsequently 
within normal limits.  [He was]not sure that the patient's 
seizures were due to service-connected head injury or 
concussion, so I [could not] resolve this issue without 
resort to mere speculation."  

Based on this record, the Board finds that the veteran's 
claim of service connection for a seizure disorder must be 
denied.  

The medical evidence in this regard is found to preponderate 
against the claim.  Here, the record shows no complaints or 
findings referable to a seizure disorder in service or within 
one year of service.  This includes in connection with a VA 
examination performed short after service.  

The veteran is shown to have suffered a mild concussion with 
headaches in parachute training due to a hard land in service 
prior to going to the Republic of Vietnam, but he was noted 
to be neurologically normal at the time of the separation 
examination in 1971.  

The first clinical evidence of a possible seizure disorder 
was recorded in the mid-1980s, approximately fifteen years 
after service.  The private treating physician

In addition, the VA examiners, who fully evaluated the 
veteran in connection with the claim, found no basis for 
relating the veteran's claimed seizure disorder to the 
documented episode of injury or other event or incident of 
his active service.  In this case, the Board finds that the 
opinions of the VA examiners carry greater weight than the 
September 1999 statement received from the VA family nurse 
physician that provided no underlying rationale to support 
the assertions.  See Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir.1999) (unpublished 
decision), cert. denied 120 S.Ct. 1251 (2000) (it is not 
error for the Board to value one medical opinion over 
another, as long as a rationale basis for doing so is given).  

As a lay person, the veteran is not competent to render a 
medical diagnosis or an opinion as to medical etiology; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The veteran's assertion of suffering a head injury in service 
find support in the record, but any current statements 
relating the onset of his symptoms of a seizure disorder to 
service are noted to inconsistent with earlier clinical data 
recorded for treatment purposes when he described having an 
abrupt onset of manifestations in January 1985.  Thus, any 
such statements are of limited probative value for the 
purpose of establishing a continuity of symptomatology and 
treatment since his period of active service completed in 
1970.  

The Board finds on this record that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, the 
appeal must be denied.  





ORDER

Service connection for a seizure disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


